PER CURIAM.
It appears that the petition for habeas corpus filed herein fails to make a prima facie showing that the petitioner is entitled to relief. Accordingly, the petition is denied, but without prejudice to the petitioner to file a new or amended petition clearly showing by affidavit or other evidence that at the time of his trial he was an unmarried minor and that the provisions of Section 932.38, F.S.A., were not complied with in his case.
It is so ordered.
THOMAS, C. J., and TERRELL, HOB-SON, THORNAL and O’CONNELL, JJ., concur.